UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-06206 Nuveen Insured Quality Municipal Fund, Inc. (Exact name of registrant as specified in charter) Nuveen Investments 333 West Wacker Drive, Chicago, Illinois 60606 (Address of principal executive offices) (Zip code) Kevin J. McCarthy Vice President and Secretary 333 West Wacker Drive, Chicago, Illinois 60606 (Name and address of agent for service) Registrant's telephone number, including area code: 312-917-7700 Date of fiscal year end:10/31 Date of reporting period:1/31/11 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments Portfolio of Investments (Unaudited) Nuveen Insured Quality Municipal Fund, Inc. (NQI) January 31, 2011 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Alabama – 1.6% (1.0% of Total Investments) $ 1,135 Birmingham Waterworks and Sewerage Board, Alabama, Water and Sewerage Revenue Bonds, 1/13 at 100.00 AAA $ 1,231,895 Series 2002B, 5.250%, 1/01/20 (Pre-refunded 1/01/13) – NPFG Insured Huntsville Healthcare Authority, Alabama, Revenue Bonds, Series 2005A, 5.000%, 6/01/24 – 6/15 at 100.00 A1 NPFG Insured Total Alabama Arizona – 5.3% (3.3% of Total Investments) Arizona State, Certificates of Participation, Series 2010A: 5.250%, 10/01/28 – AGM Insured 10/19 at 100.00 AA+ 5.000%, 10/01/29 – AGM Insured 10/19 at 100.00 AA+ Arizona State, State Lottery Revenue Bonds, Series 2010A, 5.000%, 7/01/29 – AGC Insured 1/20 at 100.00 AA+ Mesa, Arizona, Utility System Revenue Bonds, Reset Option Longs, Series 11033, 14.745%, 7/17 at 100.00 AA+ 7/01/26 – AGM Insured (IF) Phoenix Civic Improvement Corporation, Arizona, Senior Lien Airport Revenue Bonds, Series 7/12 at 100.00 AA– 2002B, 5.250%, 7/01/32 – FGIC Insured (Alternative Minimum Tax) Phoenix, Arizona, Civic Improvement Revenue Bonds, Civic Plaza, Series 2005B, 0.000%, 7/01/39 – No Opt. Call AA FGIC Insured Total Arizona Arkansas – 0.5% (0.3% of Total Investments) University of Arkansas, Fayetteville, Revenue Bonds, Medical Sciences Campus, Series 2004B, 11/14 at 100.00 Aa2 5.000%, 11/01/24 – NPFG Insured California – 28.9% (18.0% of Total Investments) California Department of Water Resources, Water System Revenue Bonds, Central Valley Project, Series 2005AC: 5.000%, 12/01/24 – NPFG Insured (UB) 12/14 at 100.00 AAA 5.000%, 12/01/26 – NPFG Insured (UB) 12/14 at 100.00 AAA California State, General Obligation Bonds, Series 2002, 5.000%, 4/01/27 – AMBAC Insured 4/12 at 100.00 A1 California State, General Obligation Bonds, Series 2002, 5.000%, 4/01/27 (Pre-refunded 4/12 at 100.00 AAA 4/01/12) – AMBAC Insured 5 California State, General Obligation Bonds, Series 2004, 5.000%, 4/01/31 – AMBAC Insured 4/14 at 100.00 A1 California State, General Obligation Bonds, Series 2004, 5.000%, 4/01/31 (Pre-refunded 4/14 at 100.00 AAA 4/01/14) – AMBAC Insured California Statewide Communities Development Authority, Revenue Bonds, Sutter Health, Series 8/20 at 100.00 AA– 2011A, 6.000%, 8/15/42 (WI/DD, Settling 2/10/11) California, General Obligation Bonds, Series 2002, 5.000%, 10/01/32 – NPFG Insured 10/12 at 100.00 A1 Cerritos Public Financing Authority, California, Tax Allocation Revenue Bonds, Los Cerritos 11/17 at 102.00 A– Redevelopment Projects, Series 2002A, 5.000%, 11/01/24 – AMBAC Insured Clovis Unified School District, Fresno County, California, General Obligation Bonds, Series No Opt. Call AA+ (4) 2001A, 0.000%, 8/01/25 – FGIC Insured (ETM) Foothill/Eastern Transportation Corridor Agency, California, Toll Road Revenue Refunding Bonds, Series 1999: 0.000%, 1/15/24 – NPFG Insured 7/11 at 48.18 Baa1 0.000%, 1/15/31 – NPFG Insured 7/11 at 31.53 AAA 0.000%, 1/15/37 – NPFG Insured 7/11 at 21.88 Baa1 Garden Grove, California, Certificates of Participation, Financing Project, Series 2002A, 3/12 at 101.00 A 5.125%, 3/01/32 – AMBAC Insured Golden State Tobacco Securitization Corporation, California, Enhanced Tobacco Settlement 6/15 at 100.00 A2 Asset-Backed Revenue Bonds, Series 2005A, 5.000%, 6/01/35 – FGIC Insured Kern Community College District, California, General Obligation Bonds, Series 2006, 0.000%, No Opt. Call AA+ 11/01/25 – AGM Insured Moreno Valley Public Finance Authority, California, GNMA Collateralized Assisted Living 1/12 at 105.00 Aaa Housing Revenue Bonds, CDC Assisted Living Project, Series 2000A, 7.500%, 1/20/42 Ontario Redevelopment Financing Authority, San Bernardino County, California, Revenue Bonds, 2/11 at 100.00 BBB (4) Redevelopment Project 1, Series 1993, 5.850%, 8/01/22 – NPFG Insured (ETM) Riverside County Public Financing Authority, California, Tax Allocation Bonds, Multiple 10/14 at 100.00 BBB Projects, Series 2004, 5.000%, 10/01/25 – SYNCORA GTY Insured San Diego Redevelopment Agency, California, Subordinate Lien Tax Allocation Bonds, Centre City 9/14 at 100.00 A Project, Series 2004A, 5.000%, 9/01/21 – SYNCORA GTY Insured San Francisco Airports Commission, California, Revenue Refunding Bonds, San Francisco International Airport, Second Series 2001, Issue 27A: 5.125%, 5/01/21 – NPFG Insured (Alternative Minimum Tax) 5/11 at 100.00 A1 5.250%, 5/01/31 – NPFG Insured (Alternative Minimum Tax) 5/11 at 100.00 A1 San Francisco Bay Area Rapid Transit District, California, Sales Tax Revenue Bonds, Refunding Series 2005A: 5.000%, 7/01/21 – NPFG Insured 7/15 at 100.00 AA+ 5.000%, 7/01/22 – NPFG Insured 7/15 at 100.00 AA+ 5.000%, 7/01/23 – NPFG Insured 7/15 at 100.00 AA+ San Jose Redevelopment Agency, California, Tax Allocation Bonds, Merged Area Redevelopment 8/17 at 100.00 A2 Project, Series 2006C, 4.250%, 8/01/30 – NPFG Insured Saugus Union School District, Los Angeles County, California, General Obligation Bonds, Series No Opt. Call Aa2 2006, 0.000%, 8/01/23 – FGIC Insured Sierra Joint Community College District, Tahoe Truckee, California, General Obligation Bonds, 8/14 at 100.00 Aa2 School Facilities Improvement District 1, Series 2005A, 5.000%, 8/01/27 – FGIC Insured Sierra Joint Community College District, Western Nevada, California, General Obligation Bonds, 8/14 at 100.00 Aa2 School Facilities Improvement District 2, Series 2005A, 5.000%, 8/01/27 – FGIC Insured Ventura County Community College District, California, General Obligation Bonds, Series 2005B, 8/15 at 100.00 AA 5.000%, 8/01/28 – NPFG Insured Total California Colorado – 3.6% (2.2% of Total Investments) Board of Trustees of the University of Northern Colorado, Revenue Bonds, Series 2005, 5.000%, 6/15 at 100.00 AA+ 6/01/22 – AGM Insured Denver City and County, Colorado, Airport Revenue Bonds, Series 2006A: 5.000%, 11/15/23 – FGIC Insured (UB) 11/16 at 100.00 A+ 5.000%, 11/15/24 – FGIC Insured 11/16 at 100.00 A+ Denver City and County, Colorado, Airport Revenue Bonds, Trust 2365, 13.687%, 11/16 at 100.00 A+ 11/15/25 – FGIC Insured (IF) E-470 Public Highway Authority, Colorado, Senior Revenue Bonds, Series 2000B, 0.000%, 9/01/32 – No Opt. Call Baa1 NPFG Insured E-470 Public Highway Authority, Colorado, Toll Revenue Bonds, Series 2004A, 0.000%, 9/01/27 – No Opt. Call Baa1 NPFG Insured Jefferson County School District R1, Colorado, General Obligation Bonds, Series 2004, 12/14 at 100.00 AA+ (4) 5.000%, 12/15/24 (Pre-refunded 12/15/14) – AGM Insured (UB) Poudre Tech Metro District, Colorado, Unlimited Property Tax Supported Revenue Bonds, 12/20 at 100.00 AA+ Refunding & Improvement Series 2010A, 5.000%, 12/01/39 – AGM Insured University of Colorado, Enterprise System Revenue Bonds, Series 2005, 5.000%, 6/01/30 – 6/15 at 100.00 Aa2 FGIC Insured Total Colorado Connecticut – 0.2% (0.1% of Total Investments) Connecticut Health and Educational Facilities Authority, Revenue Bonds, Wesleyan University, 7/20 at 100.00 AA Series 2010G, 5.000%, 7/01/39 District of Columbia – 1.3% (0.8% of Total Investments) Washington Convention Center Authority, District of Columbia, Senior Lien Dedicated Tax Revenue 10/16 at 100.00 AA+ Bonds, Series 2007, Residuals 1606, 11.381%, 10/01/30 – AMBAC Insured (IF) Washington Convention Center Authority, District of Columbia, Dedicated Tax Revenue Bonds, 10/16 at 100.00 AA+ (4) Residuals Series 1736, 11.354%, 10/01/36 (Pre-refunded 10/01/16) – AMBAC Insured (IF) Total District of Columbia Florida – 10.3% (6.4% of Total Investments) Broward County School Board, Florida, Certificates of Participation, Series 2005A, 5.000%, 7/15 at 100.00 AA+ 7/01/28 – AGM Insured Citizens Property Insurance Corporation, Florida, High-Risk Account Senior Secured Bonds No Opt. Call AA+ Series 2010A-1, 5.000%, 6/01/16 – AGM Insured Collier County, Florida, Capital Improvement Revenue Bonds, Series 2005, 5.000%, 10/01/24 – 10/14 at 100.00 AA– NPFG Insured Florida State Board of Education, Full Faith and Credit Public Education Capital Outlay Bonds, 6/13 at 101.00 AAA Series 2003J, 5.000%, 6/01/22 – AMBAC Insured Florida State Board of Education, Public Education Capital Outlay Bonds, Series 2008, Trust No Opt. Call AAA 2929, 16.817%, 12/01/16 – AGC Insured (IF) Lee County, Florida, Airport Revenue Bonds, Series 2000A, 5.750%, 10/01/25 – AGM Insured 10/11 at 100.00 AA+ (Alternative Minimum Tax) Miami-Dade County Housing Finance Authority, Florida, Multifamily Housing Revenue Bonds, 7/11 at 100.00 AA+ Monterey Pointe Apartments, Series 2001-2A, 5.850%, 7/01/37 – AGM Insured (Alternative Minimum Tax) Miami-Dade County, Florida, Aviation Revenue Bonds, Miami International Airport, Series 2002, 10/12 at 100.00 A2 5.375%, 10/01/32 – FGIC Insured (Alternative Minimum Tax) Palm Beach County School Board, Florida, Certificates of Participation, Series 2003A, 5.000%, 8/13 at 100.00 AA– 8/01/16 – AMBAC Insured Total Florida Georgia – 1.6% (1.0% of Total Investments) Atlanta, Georgia, Water and Wastewater Revenue Bonds, Series 2004, 5.000%, 11/01/22 – 11/14 at 100.00 AA+ AGM Insured Atlanta, Georgia, Water and Wastewater Revenue Bonds, Series 2009B, 5.375%, 11/01/39 – 11/19 at 100.00 AA+ AGM Insured Total Georgia Hawaii – 0.3% (0.2% of Total Investments) Hawaii County, Hawaii, General Obligation Bonds, Series 2003A, 5.000%, 7/15/21 – AGM Insured 7/13 at 100.00 AA+ Illinois – 11.7% (7.3% of Total Investments) Chicago, Illinois, Second Lien General Airport Revenue Refunding Bonds, O’Hare International 7/11 at 100.50 AA– Airport, Series 1999, 5.500%, 1/01/15 – AMBAC Insured (Alternative Minimum Tax) Chicago, Illinois, Third Lien General Airport Revenue Bonds, O’Hare International Airport, 1/16 at 100.00 A1 Series 2005A, 5.250%, 1/01/24 – NPFG Insured Illinois, General Obligation Bonds, Illinois FIRST Program, Series 2001, 5.250%, 5/01/26 – 5/11 at 100.00 AA+ AGM Insured Illinois, General Obligation Bonds, Illinois FIRST Program, Series 2002, 5.250%, 4/01/27 – 4/12 at 100.00 AA+ AGM Insured Metropolitan Pier and Exposition Authority, Illinois, Revenue Bonds, McCormick Place Expansion No Opt. Call AAA Project, Capital Appreciation Refunding Series 2010B-1, 0.000%, 6/15/45 – AGM Insured Metropolitan Pier and Exposition Authority, Illinois, Revenue Bonds, McCormick Place Expansion No Opt. Call AAA Project, Series 2002A, 0.000%, 12/15/24 – NPFG Insured University of Illinois, Certificates of Participation, Utility Infrastructure Projects, Series 8/11 at 100.00 Aa2 (4) 2001B, 5.250%, 8/15/21 (Pre-refunded 8/15/11) – AMBAC Insured Total Illinois Indiana – 2.3% (1.4% of Total Investments) Indiana Municipal Power Agency, Power Supply Revenue Bonds, Series 2007A, 5.000%, 1/01/42 – 1/17 at 100.00 A+ NPFG Insured Indiana Transportation Finance Authority, Highway Revenue Bonds, Series 1990A, 7.250%, 6/01/15 – No Opt. Call AA+ AMBAC Insured Total Indiana Kansas – 1.5% (0.9% of Total Investments) Kansas Development Finance Authority, Revenue Bonds, Sisters of Charity of Leavenworth Health No Opt. Call AA Services Corporation, Series 2010A, 5.000%, 1/01/40 Wichita, Kansas, Water and Sewerage Utility Revenue Bonds, Series 2003, 5.000%, 10/01/21 – 10/13 at 100.00 Aa2 FGIC Insured Total Kansas Kentucky – 6.5% (4.0% of Total Investments) Kentucky Asset/Liability Commission, General Fund Revenue Project Notes, First Series 2005, 5/15 at 100.00 Aa2 5.000%, 5/01/25 – NPFG Insured Kentucky Economic Development Finance Authority, Health System Revenue Bonds, Norton Healthcare Inc., Series 2000C: 6.150%, 10/01/27 – NPFG Insured 10/13 at 101.00 Baa1 6.150%, 10/01/28 – NPFG Insured 10/13 at 101.00 Baa1 Kentucky Economic Development Finance Authority, Health System Revenue Bonds, Norton Healthcare Inc., Series 2000C: 6.150%, 10/01/27 (Pre-refunded 10/01/13) – NPFG Insured 10/13 at 101.00 BBB (4) 6.150%, 10/01/28 (Pre-refunded 10/01/13) – NPFG Insured 10/13 at 101.00 BBB (4) Kentucky State Property and Buildings Commission, Revenue Bonds, Project 85, Series 2005, 8/15 at 100.00 AA+ (4) 5.000%, 8/01/23 (Pre-refunded 8/01/15) – AGM Insured Total Kentucky Louisiana – 3.7% (2.3% of Total Investments) Louisiana State, Gasoline and Fuels Tax Revenue Bonds, Series 2006A: 4.750%, 5/01/39 – AGM Insured (UB) 5/16 at 100.00 AA+ 4.500%, 5/01/41 – FGIC Insured (UB) 5/16 at 100.00 Aa1 10 Louisiana State, Gasoline and Fuels Tax Revenue Bonds, Series 2006, Residuals 660-1, 5/16 at 100.00 Aa1 15.655%, 5/01/34 – FGIC Insured (IF) 5 Louisiana State, Gasoline and Fuels Tax Revenue Bonds, Series 2006, Residuals 660-3, 5/16 at 100.00 Aa1 16.556%, 5/01/34 – FGIC Insured (IF) Total Louisiana Maine – 0.1% (0.1% of Total Investments) Maine Health and Higher Educational Facilities Authority, Revenue Bonds, Series 1999B, 6.000%, 7/11 at 100.00 Aaa 7/01/29 – NPFG Insured Maryland – 1.9% (1.2% of Total Investments) Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Western Maryland 7/16 at 100.00 Baa1 Health, Series 2006A, 4.750%, 7/01/36 – NPFG Insured Maryland Transportation Authority, Airport Parking Revenue Bonds, Baltimore-Washington 3/12 at 101.00 A2 International Airport Passenger Facility, Series 2002B, 5.500%, 3/01/18 – AMBAC Insured (Alternative Minimum Tax) Total Maryland Massachusetts – 4.7% (2.9% of Total Investments) Massachusetts Bay Transportation Authority, Sales Tax Revenue Bonds, Senior Lien Series 2002A, 7/12 at 100.00 AAA 5.000%, 7/01/27 (Pre-refunded 7/01/12) – FGIC Insured Massachusetts Department of Transportation, Metropolitan Highway System Revenue Bonds, 1/20 at 100.00 AA Commonwealth Contract Assistance Secured, Refunding Series 2010B, 5.000%, 1/01/35 Massachusetts Health and Educational Facilities Authority, Revenue Bonds, Massachusetts No Opt. Call AAA Institute of Technology, Tender Option Bond Trust 11824, 13.365%, 1/01/16 (IF) Massachusetts State, Special Obligation Dedicated Tax Revenue Bonds, Series 2004: 5.250%, 1/01/21 (Pre-refunded 1/01/14) – FGIC Insured 1/14 at 100.00 A1 (4) 5.250%, 1/01/22 (Pre-refunded 1/01/14) – FGIC Insured 1/14 at 100.00 A1 (4) 5.250%, 1/01/23 (Pre-refunded 1/01/14) – FGIC Insured 1/14 at 100.00 A1 (4) 5.250%, 1/01/24 (Pre-refunded 1/01/14) – FGIC Insured 1/14 at 100.00 A1 (4) Massachusetts Water Resources Authority, General Revenue Bonds, Series 2007A, 2/17 at 100.00 AA+ 4.500%, 8/01/46 – AGM Insured (UB) (5) Springfield Water and Sewerage Commission, Massachusetts, General Revenue Bonds, Refunding No Opt. Call AA+ Series 2010B, 5.000%, 11/15/30 – AGC Insured Total Massachusetts Michigan – 1.3% (0.8% of Total Investments) Marysville Public School District, St Claire County, Michigan, General Obligation Bonds, 5/17 at 100.00 AA+ Series 2007, 5.000%, 5/01/28 – AGM Insured Michigan Strategic Fund, Collateralized Limited Obligation Pollution Control Revenue Refunding 3/11 at 101.00 A Bonds, Detroit Edison Company, Series 1999A, 5.550%, 9/01/29 – NPFG Insured (Alternative Minimum Tax) Total Michigan Minnesota – 0.2% (0.1% of Total Investments) Minneapolis-Saint Paul Housing and Redevelopment Authority, Minnesota, Health Care Revenue 8/20 at 100.00 AA+ Bonds, Children’s Health Care, Series 2004A-1 Remarketed, 4.625%, 8/15/29 – AGM Insured Mississippi – 2.4% (1.5% of Total Investments) Harrison County Wastewater Management District, Mississippi, Revenue Refunding Bonds, No Opt. Call BBB (4) Wastewater Treatment Facilities, Series 1991B, 7.750%, 2/01/14 – FGIC Insured (ETM) Harrison County Wastewater Management District, Mississippi, Wastewater Treatment Facilities No Opt. Call N/R (4) Revenue Refunding Bonds, Series 1991A, 8.500%, 2/01/13 – FGIC Insured (ETM) Mississippi Development Bank, Special Obligation Bonds, Gulfport Water and Sewer System No Opt. Call AA+ Project, Series 2005, 5.250%, 7/01/24 – AGM Insured Total Mississippi Nebraska – 2.2% (1.4% of Total Investments) Lincoln, Nebraska, Electric System Revenue Bonds, Series 2007A, 4.500%, 9/01/37 – 9/17 at 100.00 AA FGIC Insured (UB) Nevada – 2.5% (1.6% of Total Investments) Director of Nevada State Department of Business and Industry, Revenue Bonds, Las Vegas 7/11 at 100.00 N/R Monorail Project, First Tier, Series 2000, 5.375%, 1/01/40 – AMBAC Insured (6) Reno, Nevada, Senior Lien Sales and Room Tax Revenue Bonds, Reno Transportation Rail Access 6/12 at 100.00 N/R (4) Corridor Project, Series 2002, 5.125%, 6/01/32 (Pre-refunded 6/01/12) – AMBAC Insured Total Nevada New Jersey – 3.9% (2.4% of Total Investments) New Jersey Economic Development Authority, Revenue Bonds, Motor Vehicle Surcharge, Series 2004A: 5.000%, 7/01/22 – NPFG Insured 7/14 at 100.00 A 5.000%, 7/01/23 – NPFG Insured 7/14 at 100.00 A New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2010D, No Opt. Call AA– 5.000%, 12/15/23 New Jersey Turnpike Authority, Revenue Bonds, Refunding Series 2005D-1, 5.250%, 1/01/26 – No Opt. Call AA+ AGM Insured New Jersey Turnpike Authority, Revenue Bonds, Series 2003A, 5.000%, 1/01/19 – FGIC Insured 7/13 at 100.00 A+ Total New Jersey New Mexico – 1.3% (0.8% of Total Investments) New Mexico Finance Authority, Public Project Revolving Fund Revenue Bonds, Series 2004C: 5.000%, 6/01/22 – AMBAC Insured 6/14 at 100.00 AA+ 5.000%, 6/01/23 – AMBAC Insured 6/14 at 100.00 AA+ New Mexico State University, Revenue Bonds, Series 2004, 5.000%, 4/01/23 – AMBAC Insured 4/14 at 100.00 AA Total New Mexico New York – 12.3% (7.7% of Total Investments) Dormitory Authority of the State of New York, Revenue Bonds, Columbia University, Series 4/21 at 100.00 AAA 2011A, 5.000%, 10/01/41 (WI/DD, Settling 2/16/11) Dormitory Authority of the State of New York, Revenue Bonds, School Districts Financing 10/12 at 100.00 A+ Program, Series 2002D, 5.500%, 10/01/17 – NPFG Insured Hudson Yards Infrastructure Corporation, New York, Revenue Bonds, Series 2006A, 4.500%, 2/17 at 100.00 A 2/15/47 – NPFG Insured Long Island Power Authority, New York, Electric System General Revenue Bonds, Series 2006A, 6/16 at 100.00 A– 5.000%, 12/01/25 – FGIC Insured Long Island Power Authority, New York, Electric System Revenue Bonds, Series 2006F, 4.250%, 11/16 at 100.00 A– 5/01/33 – NPFG Insured Metropolitan Transportation Authority, New York, State Service Contract Refunding Bonds, 7/12 at 100.00 AA– Series 2002A, 5.000%, 7/01/25 – FGIC Insured Monroe County Industrial Development Corporation, New York, FHA Insured Mortgage Revenue 2/21 at 100.00 Aa2 Bonds, Unity Hospital of Rochestor Project, Series 2010, 5.500%, 8/15/40 New York Convention Center Development Corporation, Hotel Unit Fee Revenue Bonds, Trust 2364, 11/15 at 100.00 AA+ 16.924%, 11/15/44 – AMBAC Insured (IF) New York State Housing Finance Agency, Mortgage Revenue Refunding Bonds, Housing Project, 5/11 at 100.00 AA+ Series 1996A, 6.125%, 11/01/20 – AGM Insured New York State Mortgage Agency, Homeowner Mortgage Revenue Bonds, Series 82, 5.550%, 4/11 at 100.00 Aa1 10/01/19 – NPFG Insured (Alternative Minimum Tax) New York State Urban Development Corporation, State Personal Income Tax Revenue Bonds, Series 2005B: 5.000%, 3/15/24 – AGM Insured (UB) 3/15 at 100.00 AAA 5.000%, 3/15/25 – AGM Insured (UB) 3/15 at 100.00 AAA Triborough Bridge and Tunnel Authority, New York, Subordinate Lien General Purpose Revenue 11/13 at 100.00 Aa3 Bonds, Series 2003A, 5.000%, 11/15/32 – FGIC Insured Total New York Ohio – 3.7% (2.3% of Total Investments) Cleveland State University, Ohio, General Receipts Bonds, Series 2004, 5.250%, 6/01/19 – 6/14 at 100.00 A+ FGIC Insured Hamilton County, Ohio, Sales Tax Bonds, Subordinate Lien, Series 2006, 4.250%, 12/01/32 – 12/16 at 100.00 A1 AMBAC Insured Oak Hills Local School District, Hamilton County, Ohio, General Obligation Bonds, Refunding 12/15 at 100.00 AA+ Series 2005, 5.000%, 12/01/24 – AGM Insured Total Ohio Pennsylvania – 6.3% (3.9% of Total Investments) Allegheny County Sanitary Authority, Pennsylvania, Sewerage Revenue Bonds, Series 2005A, 12/15 at 100.00 A1 5.000%, 12/01/23 – NPFG Insured Allegheny County Sanitary Authority, Pennsylvania, Sewerage Revenue Bonds, Series 2010, No Opt. Call AA+ 5.000%, 6/01/40 – AGM Insured Chester County Health and Educational Facilities Authority, Pennsylvania, Health System 5/20 at 100.00 AA Revenue Bonds, Jefferson Health System, Series 2010A, 5.000%, 5/15/40 Delaware County Authority, Pennsylvania, Revenue Bonds, Villanova University, Series 2006, 8/16 at 100.00 A1 5.000%, 8/01/24 – AMBAC Insured Delaware River Port Authority, New Jersey and Pennsylvania, Revenue Bonds, Series 2010E, 1/20 at 100.00 AA+ 5.000%, 1/01/40 – AGM Insured Montgomery County Industrial Development Authority, Pennsylvania, FHA Insured Mortgage 8/20 at 100.00 AA Revenue Bonds, New Regional Medical Center Project, Series 2010, 5.375%, 8/01/38 Pennsylvania Public School Building Authority, Lease Revenue Bonds, School District of 12/16 at 100.00 AA+ Philadelphia, Series 2006B, 4.500%, 6/01/32 – AGM Insured (UB) Philadelphia, Pennsylvania, Airport Revenue Bonds, Series 2010A, 5.000%, 6/15/40 – AGM Insured 6/20 at 100.00 AA+ Pittsburgh and Allegheny County Sports and Exhibition Authority, Pennsylvania, Hotel Room 8/20 at 100.00 AA+ Excise Tax Revenue Bonds, Refunding Series 2010, 5.000%, 2/01/35 – AGC Insured Pittsburgh Public Parking Authority, Pennsylvania, Parking Revenue Bonds, Series 2005B, 12/15 at 100.00 BBB 5.000%, 12/01/23 – FGIC Insured Total Pennsylvania Puerto Rico – 2.2% (1.4% of Total Investments) Puerto Rico Electric Power Authority, Power Revenue Bonds, Series 2005RR, 5.000%, 7/01/22 – 7/15 at 100.00 A3 FGIC Insured Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, Series 2007A, 0.000%, No Opt. Call Aa2 8/01/42 – NPFG Insured Puerto Rico, Highway Revenue Bonds, Highway and Transportation Authority, Series 2003AA, No Opt. Call A2 5.500%, 7/01/16 – FGIC Insured Total Puerto Rico South Carolina – 2.3% (1.4% of Total Investments) Charleston County School District, South Carolina, General Obligation Bonds, Series 2004A, 2/14 at 100.00 Aa1 5.000%, 2/01/22 – AMBAC Insured South Carolina Transportation Infrastructure Bank, Revenue Bonds, Series 2007A, 4.500%, 10/16 at 100.00 A1 10/01/34 – SYNCORA GTY Insured Total South Carolina Tennessee – 1.4% (0.9% of Total Investments) Knox County Health, Educational and Housing Facilities Board, Tennessee, Hospital Revenue Refunding Bonds, Covenant Health, Series 2002A: 0.000%, 1/01/24 – AGM Insured 1/13 at 52.75 AA+ 0.000%, 1/01/25 – AGM Insured 1/13 at 49.71 AA+ 0.000%, 1/01/26 – AGM Insured 1/13 at 46.78 AA+ Total Tennessee Texas – 18.1% (11.3% of Total Investments) Bexar County, Texas, Venue Project Revenue Bonds, Refunding Series 2010, 5.500%, 8/15/49 – 8/19 at 100.00 AA+ AGM Insured Corpus Christi, Texas, Utility System Revenue Bonds, Series 2004, 5.250%, 7/15/20 – 7/14 at 100.00 AA+ AGM Insured (UB) Dallas-Ft. Worth International Airport, Texas, Joint Revenue Refunding and Improvement Bonds, 11/11 at 100.00 A+ Series 2001A, 5.750%, 11/01/13 – NPFG Insured (Alternative Minimum Tax) Grand Prairie Independent School District, Dallas County, Texas, General Obligation Bonds, 2/13 at 100.00 AA+ (4) Series 2003, 5.125%, 2/15/31 (Pre-refunded 2/15/13) – AGM Insured Houston, Texas, First Lien Combined Utility System Revenue Bonds, Series 2004A, 5.250%, 5/14 at 100.00 AA 5/15/24 – FGIC Insured Houston, Texas, General Obligation Public Improvement Bonds, Series 2001A, 5.000%, 3/01/22 3/11 at 100.00 AA+ (4) (Pre-refunded 3/01/11) – AGM Insured Houston, Texas, Junior Lien Water and Sewerage System Revenue Refunding Bonds, Series 2002A, No Opt. Call AA+ (4) 5.750%, 12/01/32 – AGM Insured (ETM) Houston, Texas, Subordinate Lien Airport System Revenue Bonds, Series 2000A, 5.500%, 7/01/19 – 7/11 at 100.00 AA+ AGM Insured (Alternative Minimum Tax) Jefferson County Health Facilities Development Corporation, Texas, FHA-Insured Mortgage Revenue 8/11 at 100.00 N/R (4) Bonds, Baptist Hospital of Southeast Texas, Series 2001, 5.400%, 8/15/31 (Pre-refunded 8/15/11) – AMBAC Insured Laredo Independent School District Public Facilities Corporation, Texas, Lease Revenue Bonds, 8/11 at 100.00 A Series 2004A, 5.000%, 8/01/24 – AMBAC Insured North Central Texas Health Facilities Development Corporation, Revenue Bonds, Children’s 8/12 at 101.00 Aa3 Medical Center of Dallas, Series 2002, 5.250%, 8/15/32 – AMBAC Insured Total Texas Utah – 0.7% (0.4% of Total Investments) Utah Transit Authority, Sales Tax Revenue Bonds, Tender Option Bond Trust R-11752-1, 12.544%, 6/18 at 100.00 AAA 6/15/27 – AGM Insured (IF) Washington – 12.0% (7.4% of Total Investments) Chelan County Public Utility District 1, Washington, Hydro Consolidated System Revenue Refunding 7/11 at 101.00 AA Bonds, Series 2001C, 5.650%, 7/01/32 – NPFG Insured (Alternative Minimum Tax) (UB) King County, Washington, Sewer Revenue Bonds, Series 2007, 5.000%, 1/01/42 – AGM Insured 7/17 at 100.00 AA+ King County, Washington, Sewer Revenue Bonds, Tender Option Bond Trust 3090, 13.266%, 7/17 at 100.00 AA+ 7/01/32 – AGM Insured (IF) Seattle Housing Authority, Washington, GNMA Collateralized Mortgage Loan Low Income Housing 11/11 at 105.00 AA+ Assistance Revenue Bonds, Park Place Project, Series 2000A, 7.000%, 5/20/42 Seattle Housing Authority, Washington, GNMA Collateralized Mortgage Loan Low Income Housing 9/11 at 102.00 AA+ Assistance Revenue Bonds, RHF/Esperanza Apartments Project, Series 2000A, 6.125%, 3/20/42 (Alternative Minimum Tax) Washington State, General Obligation Bonds, Series 2002A-R-03, 5.000%, 1/01/19 – NPFG Insured 1/12 at 100.00 AA+ Washington State, Motor Vehicle Fuel Tax General Obligation Bonds, Series 2002-03C, 0.000%, No Opt. Call AA+ 6/01/28 – NPFG Insured (UB) Total Washington Wisconsin – 0.6% (0.4% of Total Investments) Green Bay, Wisconsin, Water System Revenue Bonds, Series 2004, 5.000%, 11/01/26 (Pre-refunded 11/14 at 100.00 Aa2 (4) 11/01/14) – AGM Insured Wisconsin Public Power Incorporated System, Power Supply System Revenue Bonds, Series 2005A, 7/15 at 100.00 A+ 5.000%, 7/01/30 – AMBAC Insured Total Wisconsin $ 969,648 Total Long-Term Investments (cost $823,670,620) – 159.4% Short-Term Investments – 1.5% (0.9% of Total Investments) Illinois – 1.4% (0.9% of Total Investments) $ 7,000 Chicago, Illinois, General Obligation Bonds, Variable Rate Demand Obligations, 1/17 at 100.00 A-1+ Tender Option Bond Trust Series 26W, 0.320%, 1/01/37 (7) Texas – 0.1% (0.0% of Total Investments) Houston, Texas, Subordinate Lien Airport System Revenue Bonds, Variable Rate Demand No Opt. Call A-1 Obligations, Tender Option Bond Trust 3181, 0.340%, 1/01/12 (7) $ 7,400 Total Short-Term Investments (cost $7,400,000) Total Investments (cost $831,070,620) – 160.9% Floating Rate Obligations – (12.2)% Other Assets Less Liabilities – 0.2% Auction Rate Preferred Shares, at Liquidation Value – (48.9)% (8) Net Assets Applicable to Common Shares – 100% $ 489,397,099 Fair Value Measurements In determining the fair value of the Fund’s investments, various inputs are used. These inputs are summarized in the three broad levels listed below: Level 1 – Quoted prices in active markets for identical securities. Level 2 – Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – Significant unobservable inputs (including management’s assumptions in determining the fair value of investments). The inputs or methodologies used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the Fund’s fair value measurements as of January 31, 2011: Level 1 Level 2 Level 3 Total Investments: Municipal Bonds $
